     Case 3:19-cv-02142-JLS-BLM Document 28 Filed 03/08/21 PageID.302 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    KARLA Y. SOUSA, on behalf of herself             Case No.: 19-CV-2142 JLS (RBB)
      and all others similarly situated,
12
                                      Plaintiff,       ORDER GRANTING JOINT
13                                                     STIPULATION TO FILE FIRST
      v.                                               AMENDED COMPLAINT
14
      7-ELEVEN, INC.,
15                                                     (ECF No. 27)
                                    Defendant.
16
17
18         Presently before the Court is the Parties’ Stipulation to File First Amended
19   Complaint (ECF No. 27). Pursuant to Federal Rule of Civil Procedure 15(a)(2), the Court
20   GRANTS the Joint Stipulation. Plaintiff will file the amended complaint in accordance
21   with Civil Local Rule 15.1.
22         IT IS SO ORDERED.
23   Dated: March 8, 2021
24
25
26
27
28

                                                   1
                                                                            19-CV-2142 JLS (RBB)
